Mowbray, J.,
dissenting,
with whom Gunderson, J., joins:
Respectfully, I dissent.
In order to qualify as a will, any document so offered must be shown to have been executed with the intent to make a will, or what we term in the law, anumus testandi. The Supreme Court of California has described the requirement as follows:
In order for a document to be the last will and testament of a deceased person, it must, in addition to meeting all the legal requirements, [1] clearly show that the decedent intended it to take effect only after his death, and it must [2] satisfactorily appear therefrom that the decedent intended by the very paper itself to make a disposition of his property in favor of the party claiming thereunder.. ..
In re Button’s Estate, 287 P. 964, 967 (Cal. 1930). Such intent, if left in doubt by the form of expression used in the instrument, is to be determined by considering the instrument in light of the circumstances surrounding its execution. In re Augestad’s Estate, 106 P.2d 1087 (Mont. 1940); In re Spitzer’s Estate, 237 P. 739 (Cal. 1924): 1 Page on the Law of Wills § 5.6, at 173 (Bowe-Parker rev. ed. 1960).
In the case at hand, the trial court found that the instrument in question “expesses testamentary intent”. The court’s determination must be upheld if it is supported by substantial evidence. In re Bristol’s Estate, 143 P.2d 689 (Cal. 1943); In re Estate of Webber, 551 P.2d 1339 (Idaho 1976); In re Ingram’s Estate, 307 P.2d 903 (Utah 1957). If more than one inference is supported by the evidence, “the reviewing court [shall] not substitute its deductions for those of the trial court.” In re Schultz’ Estate, 353 P.2d 921, 924 (Cal. 1960).
It also should be kept in mind that:
The requirement of animus testandi does not mean that *392the word “will” or “testament” must be used in the transaction. . . . The test is . . . what its legal effect is in view of its intended nature and of the real intention of the maker as deduced from the instrument and from all the facts and circumstances. . . .
1 Page, supra § 5.6, at 173.
I believe that the trial court’s determination is supported by substantial evidence, and therefore I would uphold that determination. The instrument, on its face, demonstrates an intent to make a disposition of decedent’s property by the paper itself, in favor of the claimant. The use of the phrase, “I would like Maymie Gilson to have . . .”, though not the phrase her attorney might have chosen, is plain indication of such intent. “The test is whether or not the testator intends, by his language, to control the disposition of his property. If he does, the words in question are testamentary, and the instrument is his will, no matter in how mild a form this intention is expressed.” 1 Page, supra § 5.19, at 211.
Furthermore, the document is addressed “To whom it may concern”, and treats only the decedent’s intention regarding the disposition of the specified property. Courts have found sufficient present intent in other cases involving the much closer question presented by similar expressions in letters to relatives or friends. E.g., In re Van Voast’s Estate, 266 P.2d 377 (Mont. 1954); In re Spitzer’s Estate, 237 P. 739 (Cal. 1925). The expression here was not contained in a casual letter, nor was its simply found among decedent’s effects; it was transmitted, through her attorneys, to the officers of her trust. In light of these circumstances, I find it difficult to believe that decedent intended to express “only a wish”, rather than an intention to dispose of her property as indicated in the instrument.
The intent of decedent to have the disposition take effect only after her death is indicated by the phrase, “[a]long with my apt. mentioned in the trust fund”. Appellant does not contend that there is any question regarding the trust to which the instrument refers. While the revocable trust agreement called for management of decedent’s property during her lifetime, it also contained a paragraph specifically providing for the disposition of her properties after her death, and it was only in this paragraph that decedent’s apartment was mentioned.
Other courts have had no difficulty finding intent to dispose of property after death from surrounding circumstances, including reference to other documents, rather than from the express language of the instrument offered as a will. E.g., In re. Button’s Estate, supra (surrounding circumstances); In re Spit-zer’s Estate, supra (language of enclosed deeds). Similarly, in *393this case, the trial court was entitled to refer to the explicit language of the trust agreement to aid it in the interpretation of the instrument offered for probate.
I believe, therefore, that the determination of the trial court, that the instrument in question expressed sufficient testamentary intent, is supported by substantial evidence. Consequently, I would affirm.